                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                             UNITED STATES DISTRICT COURT                             March 14, 2019
                              SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                  HOUSTON DIVISION

CLEVELAND GREEN III,                             §
                                                 §
        Plaintiff,                               §
VS.                                              §      CIVIL ACTION NO. 4:17-CV-3315
                                                 §
LORIE DAVIS, et al,                              §
                                                 §
        Defendants.                              §

                               MEMORANDUM AND ORDER

       Cleveland Green III, proceeding pro se, filed suit under 42 U.S.C. § 1983 alleging

violations of his civil rights. Green sued eight named defendants and 92 “Unknown Corrections

Officers.” On October 15, 2018, this Court dismissed without prejudice Green’s claims against

the unknown defendants. Green failed to provide sufficient identifying information about these

defendants to effect service of process. (Doc. # 30).

       The remaining defendants moved to dismiss in two separate motions on March 27, 2018.

One motion was brought by defendants Lorie Davis, Matthew Barber, and James Jones, all of

whom are officials of the Texas Department of Criminal Justice (“TDCJ Defendants”). The

other motion is brought by Isaac Kwarteng, Dr. Erick Echavarry, Physician Assistant Susanna

Corbett, Nurse Felicia-Ana Antu, and Physician Assistant Cheryl Egan, employees of the

University of Texas Medical Branch (“UTMB defendants”). Green did not respond to either

motion. Based on the pleadings, the motions, and the applicable law, the defendants’ motions are

granted, and the complaint is dismissed with prejudice as to the TDCJ and UTMB defendants,

and without prejudice as to the 92 unknown corrections officers.




1/6
I.     Background

       Green alleges that he was provided with a walker to assist him with walking but was left

housed on the second floor of his unit. He alleges that he fell down a flight of stairs while using

the walker and was injured. He contends that the defendants knew that he was housed on the

second floor and that this was unsuitable for him because he used a walker, and that they denied

him a transfer to a medically appropriate housing assignment. He also contends that defendant

Egan illegally confiscated his legal materials, depriving him of access to the courts.         The

defendants now move to dismiss the complaint under Rules 12(b)(1) and (6) of the Federal Rules

of Civil Procedure.

II.    Analysis

       A.      Standard of Review

               1.     The Rule 12(b)(1) Standard

       A federal court must dismiss a case for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1) when the court lacks the statutory or constitutional power to

adjudicate the plaintiff’s claims. Home Builders Assoc' of Miss., Inc., v. City of Madison, 143

F.3d 1006, 1010 (5th Cir.1998). In resolving a motion under Rule 12(b)(1), a court may refer to

evidence outside the pleadings. Espinoza v. Mo. Pacific R. Co., 754 F.2d 1247, 1248 n. 1 (5th

Cir.1985). When the jurisdictional issue is of a factual nature rather than facial, plaintiff must

establish subject matter jurisdiction by a preponderance of the evidence. Irwin v. Veterans

Admin., 874 F.2d 1092, 1096 (5th Cir.1989).




2/6
               2.     The Rule 12(b)(6) Standard

       In reviewing a motion to dismiss under Rule 12(b)(6), the complaint must be liberally

construed in favor of the plaintiff, and all facts pleaded in the complaint must be taken as true.

Campbell v. Wells Fargo Bank, 781 F.2d 440, 442 (5th Cir.1986).

               To survive a motion to dismiss, a complaint must contain sufficient
               factual matter, accepted as true, to state a claim to relief that is
               plausible on its face. A claim has facial plausibility when the
               plaintiff pleads factual content that allows the court to draw the
               reasonable inference that the defendant is liable for the misconduct
               alleged.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted).

       B.      Personal Involvement

       To prevail on his claim, Green must demonstrate that each defendant was personally

involved in the alleged constitutional violation, or that the defendant committed wrongful acts

that were causally connected to a constitutional deprivation. See Jones v. Lowndes County,

Mississippi, 678 F.3d 344, 349 (5th Cir. 2012).

               1.     The UTMB Defendants

       Green attaches to his complaint a copy of grievances that he filed concerning the basis of

this lawsuit. Green’s Step 1 grievance shows that the defendants provided medical treatment to

Green at the McConnell Unit. Doc. # 3 at 7. Green acknowledges that defendant Dr. Kwarteng

requested that Green be transferred to a single level facility. Id. Green was transferred shortly

after that, and suffered his fall at the Walls Unit, where he was assigned to second floor housing

by the Classification Committee. Id. Green’s pleadings thus show that medical staff at the

McConnell Unit requested the housing assignment he contends he should have received, but that

he was assigned to second floor housing at another unit. The UTMB defendants thus had no role




3/6
in Green’s alleged injury and are entitled to dismissal of Green’s Eighth Amendment claims

against them.

                2.      Davis and Jones

       Defendants Davis and Jones argues that Green does not allege that either of them was

personally involved in the alleged constitutional violations. In his More Definite Statement

(“MDS”), Green specifically alleges that both Davis (the TDCJ-ID Executive Director) and

Jones (the Walls Unit Warden) were contacted and informed about Green’s medical situation and

housing assignment and failed to address the situation. MDS at 1. This is sufficient, under the

liberal pleading standards afforded to pro se plaintiffs, to allege their personal involvement.

       As discussed above, however, Green’s pleadings show that McConnell Unit medical staff

requested appropriate housing for Green.       The Classification Committee at the Walls Unit

assigned him to second floor housing, leading to his fall. This intervening cause, i.e., the actions

of the Walls Unit Classification Committee, removes defendant Jones’ alleged indifference as a

cause of Green’s injury. Green does not contend that Jones was part of the committee, but only

that he is liable based on his supervisory role. See MDS at 3. As discussed infra, this does not

state a claim for relief. He is therefore also entitled to dismissal of Green’s claims against him.

       Green alleges that defendant Davis had personal knowledge of his situation.                He

nonetheless fails to demonstrate her personal involvement in any acts or omissions leading to his

injury for the same reasons, i.e. that TDCJ medical staff requested an appropriate housing

assignment after Green complained. Green makes no allegation that Davis was personally

involved in the Walls Unit Classification Committee’s housing decision. She therefore lacks any

personal involvement.




4/6
       C.      Supervisory Liability

       Davis, Jones, and defendant Barber, the Warden of the McConnell Unit also seek

dismissal contending that Green alleges only that they are liable based on their supervisory

positions. It is well established that supervisory officials cannot be held vicariously liable under

42 U.S.C. § 1983 for acts of their subordinates on a theory of respondeat superior. Monell v.

Dept’t of Soc. Servs., 436 U.S. 658, 692 (1978). Again, the pleadings show that an appropriate

housing assignment was requested, and Green makes no allegations that any of the supervisory

officials were personally involved in the Walls Unit Classification Committee housing decision.

Therefore, his claims against these defendants are based on a theory of respondeat superior and

fails to state a claim upon which relief can be granted.

       D.      Access to the Courts

       Green also alleges that defendant Egan “illegally confiscated my legal material to prevent

and or chill my access to courts rights.” MDS at 4. Prison inmates have a First Amendment

right of access to the courts. Bounds v. Smith, 430 U.S. 817 (1977). This right requires that

prison officials provide a reasonable opportunity to file non-frivolous legal claims. Lewis v.

Casey, 518 U.S. 343, 353-54 (1996). “While the precise contours of a prisoner’s right of access

to the courts remain somewhat obscure, the Supreme Court has not extended this right to

encompass more than the ability of an inmate to prepare and transmit a necessary legal document

to a court.” Brewer v. Wilkinson, 3 F.3d 816, 821 (5th Cir. 1993).

       To prevail on a claim that his right of access to court has been violated, a prisoner must

demonstrate prejudice or harm by showing that his ability to pursue a “nonfrivolous,” “arguable”

legal claim was hindered by the defendant’s actions. See Christopher v. Harbury, 536 U.S. 403,

415 (2002) (internal quotations omitted); Lewis v. Casey, 518 U.S. at 351. See also Johnson v.




5/6
Rodriguez, 110 F.3d 299, 311 (5th Cir.1997). He must identify the nonfrivolous, arguable

underlying claim. Id. Green identifies no such underlying claim. He therefore fails to state a

cognizable claim of denial of his right of access to the courts.

       E.      Eleventh Amendment Immunity

       All of the defendants argue that they are immune from Green’s claims for money

damages against them in their official capacities. “[I]n the absence of consent a suit in which the

State or one of its agencies or departments is named as the defendant is proscribed by the

Eleventh Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

A suit for damages against a state official in his official capacity is not a suit against the

individual, but against the state. Hafer v. Melo, 502 U.S. 21, 25 (1991). Because Green’s claims

against the defendants in their official capacities are claims against the State of Texas, Green’s

claims for money damages are barred by the Eleventh Amendment.

III.   Conclusion

       For the foregoing reasons, the defendants’ motions to dismiss (Docs. # 15 and 17) are

GRANTED. All other pending motions are DENIED AS MOOT.

       It is so ORDERED.

       SIGNED on this 14th day of March, 2019.


                                                  ___________________________________
                                                  Kenneth M. Hoyt
                                                  United States District Judge




6/6
